Citation Nr: 0810866	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  06-17 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active duty from November 1940 to August 
1945.  He died in December 2004.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision issued by the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In February 2008, the undersigned Veterans Law Judge from the 
Board granted the appellant's motion to advance the case on 
the Board's docket (AOD).


FINDINGS OF FACT

1.  The veteran died in December 2004 at age 88.  The cause 
of death listed on his death certificate was pneumonia.

2.  At the time of the veteran's death, service connection 
had been established for right shoulder hemiarthroplasty, 
evaluated as 80 percent disabling; left shoulder arthralgia, 
evaluated as 20 percent disabling; and right thigh myositis, 
evaluated as 0 percent disabling.  The combined evaluation 
was 90 percent.  The veteran was also in receipt of a total 
disability evaluation based on individual unemployability 
from May 18, 2000.

3.  A service-connected disability was neither an immediate 
or underlying cause of the veteran's death, etiologically 
related to the cause of his death, nor did such a disability 
hasten the death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 1310, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312(a) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; evidence of a nexus between service and 
death; and the effective date of any death benefits.  The 
appellant must also be notified to submit all evidence in her 
possession, what specific evidence she is to provide, and 
what evidence VA will attempt to obtain.  VA thirdly has a 
duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  This includes obtaining all relevant 
evidence adequately identified in the record, and in some 
cases, affording VA examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in February 2005 
correspondence, amongst other documents considered by the 
Board, generally fulfills the provisions of 38 U.S.C.A. 
§ 5103(a), save for a failure to provide notice addressing 
the type of evidence necessary to establish an effective date 
for the benefit sought on appeal.  The failure to provide 
notice of the type of evidence necessary to establish an 
effective date for benefits sought on appeal is harmless 
because the preponderance of the evidence is against the 
appellant's claim, and any questions as to the appropriate 
effective date to be assigned are moot.

The appellant has been afforded a meaningful opportunity to 
participate in the adjudication of her claim, to include the 
opportunity to present pertinent evidence.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, as well as private and VA medical 
records, and there is no pertinent available evidence which 
is not currently part of the claims file.  Hence, VA has 
fulfilled its duty to assist the appellant in the prosecution 
of her claim.

Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  Here, no autopsy was 
performed.  For a service-connected disability to be 
considered the principal or primary cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related thereto.  38 
C.F.R. § 3.312(b).  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).


Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, that an 
injury or disease occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Additionally, service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

In the present case, the cause of death listed on the death 
certificate is pneumonia.  The approximate interval between 
the onset and death was listed as one week.  The veteran's 
death certificate shows that an autopsy was not performed.  
At the time of the veteran's death, service connection had 
been established for right shoulder hemiarthroplasty, 
evaluated as 80 percent disabling; left shoulder arthralgia, 
evaluated as 20 percent disabling; and right thigh myositis, 
evaluated as 0 percent disabling.  The combined evaluation 
was 90 percent.  The veteran was also in receipt of a total 
disability evaluation based on individual unemployability 
from May 18, 2000.

The Board initially notes that the veteran's service medical 
records are devoid of reference to complaints or diagnosis of 
pneumonia or any other respiratory disorder.  A November 1940 
examination report shows that the veteran's respiratory 
system was normal on clinical examination, and a December 
1944 examination report shows no respiratory-related 
findings.  


VA outpatient progress notes dated in February, May, and 
August 2000 shows that the veteran took Oxycontin and Tylenol 
to relieve chronic right shoulder pain.  

A November 2003 VA discharge note includes Oxycodone as one 
of many medications which the veteran took on a regular 
basis.  

A discharge record from Rhode Island Hospital notes that the 
veteran was admitted for one week in early January 2004.  The 
veteran had been brought to the hospital from a nursing home 
[Harborside Greenwood Nursing Home].  Oxycontin was listed 
among his preadmission medications.  He presented with a one 
day history of increasing shortness of breath.  A left lower 
pneumonia was detected by X-ray examination.  The discharge 
diagnoses included left lower lobe pneumonia, congestive 
heart failure, and "demand MI" (most likely dementia).  

The Board here notes that variously listed medical 
facilities, namely, Harborside Greenwood Nursing Home, 
Greenwood Nursing Home, Harborside Healthcare, Greenwood 
House Nursing Home, Greenwood House, and Harborside Nursing 
Home, are one and the same.  In other words, they are merely 
different names for the same nursing home where the veteran 
resided from November 2003 to December 2004.  

A discharge summary from Kent County Memorial Hospital shows 
that the veteran was admitted from a nursing home for 
approximately two weeks in January and February 2004 for 
acute respiratory failure secondary to aspiration, brought on 
by choking while eating.  MS Contin was listed among his 
medications.  

A February 2004 medical record from Harborside Healthcare 
shows that the veteran's pulmonary system was clear.  Well 
controlled chronic pain was also noted to be present.  


Physician orders from Greenwood Harborside show that from 
November to December 2004 the veteran was provided Tylenol 
for pain management.  

A January 2005 VA rheumatology follow-up note shows that the 
Chief of the Rheumatology Section commented that he had 
discussed the veteran's death with the veteran's wife.  The 
appellant had explained to him that the veteran had been in a 
nursing home due to his chronic shoulder pain and that she 
could no longer care for him.  She added that the veteran was 
still taking narcotic analgesics.  The physician noted that 
the nursing home environment plus respiratory suppression 
from narcotics "could have" contributed to the veteran's 
developing pneumonia which caused his death.  In this way, 
added the physician, his death may be considered related to 
his service-connected shoulder condition.  

A March 2005 letter from Dr. William Creighton, a private 
physician, is also of record.  Dr. Creighton stated that he 
was the attending physician for the veteran from November 
2003 to December 2004 [approximately two weeks before the 
veteran's death] at Harborside Greenwood Nursing Home.  He 
mentioned that the veteran had a number of chronic medical 
problems, including severe shoulder pain secondary to 
degenerative arthritis.  This condition, he added, was 
associated with the veteran's military service.  The 
physician further mentioned that at the recommendation of the 
veteran's rheumatologist he was treated with chronic narcotic 
analgesia.  Dr. Creighton, in mentioning that the veteran 
died of pneumonia at the end of 2004, went on to state that a 
potential side effect of narcotic analgesics was respiratory 
suppression which "could contribute" to the development of 
pneumonia.  

Terminal hospital medical records from Harborside Healthcare 
shows provisional final diagnoses of status post aspiration, 
pneumonia, congestive heart failure, and gastroesophageal 
reflux disease.  The medication Levaquin was taken by the 
veteran the day he passed away.  


A comprehensive prescription list is of record from Greenwood 
House Nursing Home.  Medications taken from February 1990 to 
November 2003 were listed.  It was also noted that outpatient 
prescriptions were discontinued 72 hours after admission.  
Oxycodone and Fentanyl were shown to have been regularly 
taken by the veteran from 1997/1998 to November 2003.  As 
noted, the veteran was admitted into Greenwood House in 
November 2003.

A review of the veteran's medical record was undertaken by a 
VA physician in August 2005.  The physician is shown to have 
extensively reviewed the veteran's medical record, to include 
VA electronic and paper records, various private medical 
records, and attestations from both private and VA 
physicians.

The physician noted that medications taken by the veteran 
included Oxycodone in 1997 and Fentanyl patches in 1998.  He 
noted that the veteran was taking these narcotic-based 
medications for approximately six years during which time he 
did not develop pneumonia.  This, according the physician, 
showed that the veteran had a fairly good tolerance to these 
medications and that they were started gradually over a long 
period of time.  The reviewing physician commented that Kent 
County Memorial Hospital records from January and February 
2004 showed that the veteran gradually improved from his 
pneumonia, and that the discharge summary failed to show that 
the veteran was discharged to Harborside Nursing Home on any 
pain medications.  The physician did comment that 
unfortunately no medication records were available from 
February 2004 to October 2004.  The physician did note that 
from October 2004 to December 2004 [when the veteran died] 
the only pain medication he was receiving according to the 
medication records was Tylenol.  

In observing that several letters on file suggested that the 
veteran might have died from pneumonia related to high doses 
of narcotics, and in acknowledging that medical records 
(particularly from 1998 to 2000) supported such a finding of 
narcotic use, the physician again noted that the veteran was 
not on pain medication other than Tylenol for the last two 
months of his life.  The physician noted that the veteran had 
congestive heart failure, was 88 years old, and was in 
declining health.  He added that the veteran also had a 
paraesophageal hernia, dysphagia, and trouble swallowing.

The reviewing physician opined that, with a reasonable degree 
of medical certainty, the veteran developed pneumonia (mostly 
likely aspiration pneumonia) due to his many medical 
difficulties, and did not die as a result of an overuse of 
narcotics.  He again emphasized that the veteran was not 
receiving any narcotics according to the medical record for 
at least the last eight weeks of his life.  

The crux of the appellant's argument is that narcotic-based 
medications taken by her late husband for pain control of his 
service-connected right shoulder disability essentially led 
to him to develop respiratory suppression, which caused his 
pneumonia, which was the cause of his death.  She adds that, 
as well as she can recall, the veteran was taking narcotics 
for more than 15 years.  See appellant letter dated in 
January 2006.  See also above-mentioned physician statements 
(VA and private) dated in January and March 2005, 
respectively.  

As discussed above, a VA physician is shown to have had the 
opportunity to review the veteran's claim files in August 
2005.  The physician, with an expressed reasonable degree of 
medical certainty, opined that the veteran developed 
pneumonia due to his many medical problems and did not die do 
a narcotics overuse.  To this, he pointed out that the 
veteran was not receiving any narcotics for at least eight 
weeks prior to his death.  

The Board acknowledges the above-discussed medical opinions 
rendered in January 2005 (VA rheumatologist) and March 2005 
(Dr. Creighton), which, respectively, found that the nursing 
home environment plus respiratory suppression from narcotics 
"could have" contributed to the veteran's developing 
pneumonia which caused his death and that a potential side 
effect of narcotic analgesics was respiratory suppression 
which "could contribute" to the development of pneumonia.  
Under 38 C.F.R. § 3.102, however, service connection may not 
be based on a resort to speculation.  Indeed, in Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992), the United States 
Court of Appeals for Veterans Claims held that medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related to 
service, is too speculative to establish such relationship.  
The Board also notes that a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Although an examiner can render a current diagnosis based on 
his examination of a claimant, without a thorough review of 
the record, his opinion regarding etiology can be no better 
than the facts alleged by the claimant.  See Swann v. Brown, 
5 Vet. App. 229 (1993).  The Board observes that there is no 
indication that either the VA physician in January 2005 or 
Dr. Creighton in March 2005 reviewed the veteran's claims 
file in providing their respective opinions.  Given such 
circumstances, the opinions have little probative value in 
this matter.  In essence, to grant the appellant's claim 
based on these two opinions would require an unreasonable 
reliance on speculation.

Conversely, the VA physician pursuant to the August 2005 
general medical examination report noted that the veteran's 
claims file was reviewed.  Review of the report, as mentioned 
above, clearly indicates that the reviewing physician in fact 
undertook a comprehensive review of the veteran's complete 
medical history.  Therefore, the Board finds that the opinion 
provided by the VA physician in August 2005, at which time he 
opined that, with a reasonable degree of medical certainty, 
the veteran developed pneumonia (mostly likely aspiration 
pneumonia) due to his many medical difficulties, and did not 
die as a result of an overuse of narcotics is the most 
probative in this matter.  See Wensch v. Principi, 15 Vet. 
App. 362 (2001).

The Board also finds significantly noteworthy that the record 
shows that the veteran was taking narcotic-based medications 
for approximately six years during which time he did not 
develop pneumonia.  Also significant is the medical finding 
that the veteran was not taking narcotic medications during 
the last two months of his life.  


Thus, the preponderance of the evidence is against a finding 
that the veteran's service-connected disabilities were a 
contributory cause of death.  More specifically, the 
preponderance of the evidence is against a finding that the 
use of narcotic-based medications by the veteran for 
treatment of his service-connected right shoulder disability 
constituted either an immediate or underlying cause of the 
veteran's death, was etiologically related to the cause of 
his death, or did such medication use hasten the death.

In sum, the Board sympathizes with the appellant and 
acknowledges her contentions.  The Board is also mindful of, 
as well as greatly appreciative of, the veteran's World War 
II service.  However, there is no basis for finding that the 
cause of the veteran's death was in any manner related to his 
military service or a service-connected disability.

Given this evidentiary picture, the preponderance of the 
evidence is against finding that any service-connected 
disorder had a causal connection to the veteran's death.  
Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


